Citation Nr: 0501585	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  00-08 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for peripheral neuropathy of the right leg.

2.  Entitlement to a disability evaluation in excess of 20 
percent for peripheral neuropathy of the left leg.

3.  Entitlement to a separate evaluation for Raynaud's 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to August 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied increased evaluations for 
the veteran's leg disabilities.  By way of background, 
service connection for thromboangiitis obliterans was granted 
in October 1945 and assigned a 40 percent evaluation from 
August 25, 1945.  By rating decision in August 1950, the RO 
assigned a 30 percent evaluation, effective from October 31, 
1950.  During the course of this appeal, in an April 2003 
rating decision, the RO determined that the service-connected 
thromboangiitis obliterans should be characterized as 
peripheral neuropathy with Raynaud's syndrome of the left and 
right legs.  The RO assigned a 20 percent evaluation to each 
leg under Diagnostic Code 8520, effective from September 24, 
1999, for a combined 40 percent rating. 

The veteran's appeal was certified to the Board, and in 
September 2003, a decision issued denying increased 
evaluations for peripheral neuropathy with Raynaud's syndrome 
for each leg.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans' Claims (Court), 
which granted a Joint Motion for Remand in July 2004, which 
directed the Board address whether the veteran's Raynaud's 
syndrome need be evaluated separately from his peripheral 
neuropathy.  

The Board notes that in the July 2004 Joint Motion for 
Remand, the parties also raised the issue of entitlement to 
service connection for peripheral neuropathy of the upper 
extremities, and in particular the hands, as diagnosed during 
the veteran's April 2003 VA examination.  This issue is 
hereby referred back to the RO for consideration in the first 
instance.  

As discussed below, a separate evaluation is required for the 
veteran's Raynaud's syndrome, and the Board finds that 
additional development is required.  Therefore, that issue is 
addressed in the remand portion of this decision.  

A portion of this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part. 

FINDINGS OF FACT

1.  The veteran's peripheral neuropathy of both legs is 
manifested by complaints of pain in the calves and feet with 
limitation of mobility; diminished pedal pulses; diminished 
sensation to pinprick in the lower extremities; and, absent 
deep tendon reflexes in the knees and ankles.

2.  There is no evidence of muscle atrophy of the lower 
extremities, complete paralysis of the sciatic nerve, loss of 
active movement of the muscles below the knee, or weakened 
flexion of the knee.

CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 20 
percent for peripheral neuropathy of the right leg have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.21, 4.1-4.14, 4.124a, Diagnostic 
Code 8520 (2004).

2. The criteria for a disability evaluation in excess of 20 
percent for peripheral neuropathy of the left leg have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.21, 4.1-4.14, 4.124a, Diagnostic 
Code 8520 (2004).
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act  

The Court has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from a claim 
for an increased evaluation.  In this context, the Board 
notes that a substantially complete application was received 
in September 1999 and adjudicated in January 2000, prior to 
the enactment of the VCAA.  However, in March 2003, prior to 
the claim's certification to the Board, the AOJ provided 
notice to the claimant regarding the VA's duties to notify 
and to assist.  Specifically, the AOJ notified the claimant 
of information and evidence necessary to substantiate the 
claim for an increased evaluation; information and evidence 
that VA would seek to provide; and information and evidence 
that the claimant was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any evidence, such as medical records, employment records, or 
other federal Agency records, which would support his claim.  
Thus, the Board finds that the content and timing of the 
March 2003 notice comport with the requirements of § 5103(a) 
and § 3.159(b).

Framing of the Issues 

As an initial matter, the Board notes that service connection 
is in effect for peripheral neuropathy with Raynaud's 
syndrome for the right and left legs.  In the July 2004 Joint 
Motion for Remand, the issue was raised as to whether the 
veteran's disabilities should be evaluated as separate 
entities.  In particular, the parties expressed concern over 
the application of two Code of Federal Regulations 
provisions.  The first urges the avoidance of evaluating the 
same disability under various diagnoses, i.e. pyramiding.  
38 C.F.R. § 4.14 (2004).  The second dictates that 
disabilities arising from a single disease entity are to be 
rated separately.  38 C.F.R. § 4.25(b) (2004).  

In this case, the evidence of record establishes that the 
veteran carries diagnoses of both peripheral neuropathy and 
Raynaud's syndrome, and has received treatment for both 
separately.  The Board notes that though the symptoms of 
these two disabilities overlap to a degree, the corresponding 
rating criteria for each disability address different and 
distinct manifestations.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7117; 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Thus, 
the Board finds that pyramiding is not at issue here and that 
separate evaluations are therefore required.  The issues as 
listed above have been rephrased accordingly.  

Increased Evaluation - Peripheral Neuropathy

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Under the rating criteria for diseases of the peripheral 
nerves, and specifically those involving the sciatic nerve, 
an 80 percent rating is warranted for complete paralysis of 
the sciatic nerve when the foot dangles and drops, when there 
is no active movement possible of the muscles below the knee, 
and when flexion of the knee is weakened or (very rarely) 
lost.  When the paralysis is incomplete, a 60 percent 
disability rating is assigned for severe impairment with 
marked muscular atrophy.  Moderately severe impairment 
warrants a 40 percent disability rating.  Moderate impairment 
warrants a 20 percent evaluation; and, mild impairment 
warrants a 10 percent evaluation.  38 C.F.R. § 4.124a, DC 
8520.

The term "incomplete paralysis," with respect to peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
Where the involvement is wholly sensory, the rating should be 
for mild, or at most, the moderate degree.  Finally, the 
ratings for the peripheral nerves are for unilateral 
involvement; when bilateral, they are to be combined with the 
application of the bilateral factor.  38 C.F.R. § 4.124a.
The bilateral factor is applicable when a partial disability 
results from disease or injury of both arms, or of both legs, 
or of paired skeletal muscles.  The ratings for the 
disabilities of the right and left sides will be combined as 
usual, and 10 percent of this value will be added (i.e., not 
combined) before proceeding with further combinations, or 
converting to the degree of disability.  38 C.F.R. § 4.26 
(2004). 

Finally, when rating the veteran's service-connected 
disabilities, the entire medical history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the current level of disability is of primary 
concern in a claim for an increased rating; and the more 
recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

In the instant case, pursuant to the applicable regulations, 
separate ratings are assigned for each leg individually.  
Because both legs are involved, the ratings should then be 
combined. 38 C.F.R. §§ 4.25, 4.26, 4.124a, DC 8520.

As the analyses of the rating for both legs are identical, 
they will be discussed together.

In April 2003, the veteran underwent VA examination, at which 
time he reported having chronic pain and discomfort in both 
lower extremities dating back to his time in military 
service.  The veteran reported that this was primarily 
manifested in both calves but also extended to both feet.  He 
stated that his foot and leg pain was worse when he stands or 
walks, whereby limiting his mobility.  The veteran was vague 
about his maximal distance of walking.  He stated that he 
took pain medicine but he could not name the medication.  The 
veteran indicated that his symptoms were relieved by rest to 
some degree, but they did not go away completely.  The 
examiner noted that the veteran had a diagnosis of peripheral 
neuropathy and he had been treated with Neurontin in the 
recent past with some relief but had discontinued it in the 
past three or four months as it had become less effective.  

Examination revealed that the veteran occasionally uses a 
cane but was not doing so on the day of the examination.  His 
gait was normal and not antalgic, though slow. The veteran 
did not report any falls.  His radial pulses were 2 +, with 
pedal pulses significantly diminished but palpable.  The feet 
showed no clubbing, cyanosis, or edema, nor was there 
ulceration to the feet or toes.  Hair distribution was 
diminished on the dorsum of the left and right feet.  The 
veteran was able to flex and extend all toes without 
difficulty.  Sensory examination revealed diminished pin 
prick on the dorsum of the feet.  Light touch and 
monofilament were diminished in both feet and on the plantar 
aspect.  

There was no swelling, redness, or increased warmth of either 
lower extremity.  The feet and calves were nontender to 
palpation.  Femoral pulses were 2+ bilaterally. The capillary 
refill was intact.  Deep tendon reflexes were noted to be nil 
at the ankle and knee bilaterally.  No motor deficit was 
appreciated.  The legs showed no muscular atrophy.  The 
diagnosis was documented peripheral neuropathy.

VA outpatient treatment records, dated from January 2002 to 
September 2002, document on-going treatment for pain in the 
lower extremities, attributed to peripheral neuropathy.

In October 2000, the veteran underwent electromyography of 
the lower extremities.  Examination showed the veteran's 
reflexes to be 2+ and symmetric.  Strength was evaluated as 
5/5.  Sensation was symmetric to light touch, but diminished 
in stocking distribution.  Muscle innervation was evaluated 
as normal.  The summary of findings of the study indicated 
slow sensory conduction of surals, median, and radial nerves; 
slow peroneal conduction with low amplitudes; and slow median 
latency with borderline conduction.  The overall impression 
noted was significant motor and sensory neuropathy that 
appeared to be axonal rather than demyelinating.

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for disability evaluations in excess 
of 20 percent for peripheral neuropathy of the right or left 
legs under Diagnostic Code 8520.  The evidence demonstrates 
incomplete paralysis, such that the degree of impaired 
function is substantially less than that required for 
complete paralysis.  The manifestations of the incomplete 
paralysis appear to be largely sensory in nature.  Although 
the veteran was noted to have significant motor deficit in 
October 2000, his most recent examination in 2003 indicates 
no motor deficit was appreciated.  He was able to flex and 
extend his toes without difficulty.  His legs and feet showed 
no swelling, redness, or tenderness to palpation.  He does, 
however, have diminished pin prick sensation, light touch, 
and monofilament on the feet, as well as absent knee and 
ankle reflexes.  He has expressed that he is limited in 
mobility because of the pain in his lower extremities.  
Because the involvement is largely sensory, the Board finds 
the severity of the veteran's disability more nearly 
approximates moderate impairment, warranting a 20 percent 
evaluation for each leg. 

The next highest rating requires moderately-severe incomplete 
paralysis or severe incomplete paralysis with marked muscle 
atrophy.  There is no evidence to suggest this is the case 
here.  Muscle atrophy was not detected upon VA examination.  
Nor is there evidence of complete paralysis of the sciatic 
nerve with foot dangle and drop, loss of active movement of 
muscles below the knees, or weakened or loss of flexion of 
the knee, as required by the highest (80 percent) rating.  
Therefore, the Board finds that a 20 percent rating for each 
leg, and no higher, is warranted.

ORDER

Entitlement to a disability evaluation in excess of 20 
percent for peripheral neuropathy of the right leg is denied.

Entitlement to a disability evaluation in excess of 20 
percent for peripheral neuropathy of the left leg is denied.

REMAND

As discussed above, the veteran's Raynaud's syndrome must be 
evaluated separately from his peripheral neuropathy.  Under 
the rating criteria for Raynaud's syndrome, evaluations are 
based on the presence or absence of digital ulcers and 
autoamputation of one or more digits, as well as the 
frequency of characteristic attacks.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7117 (2004).  These characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremity lasting minutes to hours, sometimes with pain 
and paresthesias, and precipitated by exposure to cold or by 
emotional upsets.  Id.  

The Board finds that the evidence of record does not 
adequately address the rating criteria sufficient to make a 
decision, in that while there is some sporadic history of 
such attacks in the record, there is no mention of their 
frequency.  For example, in his April 2003 VA examination, 
the veteran did indicate that he experiences significant cold 
sensitivity, and in particular, when he is exposed to the 
cold, his toes will change to a bluish purple.  However, the 
record does not reveal how often this happens.  Additionally, 
in October 2000, the veteran presented with complaints of 
"longstanding pain and paresthesias."  No reference is 
made, however, to its connection to Raynaud's syndrome.  
Therefore, the Board finds that a contemporaneous and 
thorough VA medical examination would assist the Board in 
clarifying the severity of the veteran's Raynaud's syndrome 
and would be instructive with regard to the appropriate 
disposition of the issue submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The veteran should be scheduled for a VA 
examination to assess the nature and severity 
of his service-connected Raynaud's syndrome.  
The claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  All tests and studies deemed 
necessary should be completed.  Additionally, 
the examiner is asked to ascertain the 
frequency with which the veteran experiences 
"attacks" of the syndrome, e.g. sequential 
color changes of the digits precipitated by 
cold exposure or emotional upsets.

3.  Thereafter, the RO should readjudicate 
the evaluation of the service-connected 
Raynaud's syndrome.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.    

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).	
                        

____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


